UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4506


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

RASHARD CHAZELL CLEVELAND,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00068-CCE-1)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Yurachek, MARK ALLEN YURACHEK & ASSOCIATES, Falls
Church, Virginia, for Appellant. Ripley Rand, United States
Attorney, Angela H. Miller, Michael F. Joseph, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rashard Chazell Cleveland appeals from his convictions for

use of an unauthorized device and aggravated identity theft.                                         He

pleaded       guilty,         reserving          the       right      to    appeal     the    district

court’s       order          denying         his       motion         to     suppress        evidence.

Cleveland       argues          that,        contrary            to    the     district        court’s

findings, his consent to the search was coerced by officers who

detained       him      after     completing               the     purpose        of   the    original

traffic stop for driving without a seatbelt.                                   Finding no error,

we affirm.

       We review factual findings underlying a district court’s

denial    of       a    motion        to    suppress         for      clear       error      and   legal

conclusions de novo.              United States v. Foster, 634 F.3d 243, 246

(4th Cir. 2011).               We may reverse for clear error only if “left

with the definite and firm conviction that a mistake has been

committed.”            United States v. Wooden, 693 F.3d 440, 451 (4th

Cir.   2012)       (internal          quotation            marks      omitted).           Because   the

district court denied the motion to suppress, we construe the

evidence      in       the    light        most    favorable          to    the    Government,      the

party prevailing below.                     United States v. Black, 707 F.3d 531,

534    (4th    Cir.          2013).         We     defer      to      the    court’s      credibility

findings.       United States v. Griffin, 589 F.3d 148, 150 n.1 (4th

Cir. 2009).            With these standards in mind, after reviewing the

record,       the       parties’            briefs,         and       fully       considering        the

                                                       2
arguments, we conclude that the district court did not err in

denying the motion to suppress.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3